                
                                                              

                                                Attorney at Law
                                                                          
                                              67-20 Exeter Street
                                            Forest Hills, NY 11375
                Phone: (718) 997-0290                                          Email: es@eshieldkret.com
            
                Fax:   (718) 997-0291                                          Web: www.eshieldkret.com

                                                          April 8, 2021

By ECF
Honorable Vernon S. Broderick
United States District Judge
United States District Court
       for the Southern District of New York                              4/16/2021
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

                       Re:    Fung-Schwartz v. Cerner, 17 Civ. 233 (VSB)

Dear Judge Broderick:

I represent the Plaintiffs in the above-captioned action. I write to request a one-week
extension, until April 20, 2021, to file reply papers on Plaintiffs’ motion for summary
judgment and leave to file a brief of up to 25 pages. The original due date is April 13,
2021. Plaintiffs have not previously requested any extension on this motion.
Defendants have no objection to the extension and additional pages for the brief.

There are two reasons for the request. First, after a conference in another action on
March 31, 2021, the need arose to file a motion in that action in the same timeframe, just
before the reply is currently due. I am the sole counsel of record in both actions.

Second, the enormous volume of additional facts which Defendants added to their Rule
56.1 Statement – more than 5 times as many as Plaintiff – will take extensive time for
Plaintiffs to evaluate. Plaintiffs’ moving brief was just over 10 pages, cited a handful of
cases and relied on 10 undisputed facts in Plaintiffs’ Rule 56.1 Statement. In response
Defendants filed a 25-page brief citing dozens of cases and added 57 facts to their Rule
56.1 Statement. Because Plaintiffs’ initial brief was just over 10 pages, a 25-page reply
would not give Plaintiffs more total pages than is contemplated under the Court’s
individual practices.

Accordingly, Plaintiffs respectfully request the reply be due on April 20, 2021 and
Plaintiffs be allowed to file a brief of up to 25 pages.

                                                          Respectfully submitted,
                                                          /s/ Elizabeth Shieldkret
                                                          Elizabeth Shieldkret
cc: Counsel of Record (via ECF)
